Per Curiam.
The plaintiff in error was convicted of manslaughter in the Criminal Court of Eecord for Walton County. Among the errors assigned here is on the denial of a motion to quash the information. In support of this assignment it is merely stated that the information appears inartificially drawn, and does not clearly set'up the offense it attempts to describe. This perhaps does not rescue the assignment from the status of abandonment, but the information has been examined and while *60it may be inartificially drawn, it does sufficiently charge the offense of murder in the second degree which includes manslaughter.
On the showing made that the desired absent witness was out of the State, there does not appear to have been an abuse of discretion in denying a postponement and continuance.
A charge refused was fully covered by charges given. There may have been several technical errors in rulings on the admission of evidence, but the defendant’s own testimony and that of other witnesses clearly established guilt of the offense charged, and the errors complained of are not vital or of such nature as to cause a reversal of a judgment that accords with the law, the charge and the evidence.
The judgment is affirmed.
Whitfield, C. J., and Shackleford, and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.